Per Curiam.
The respondent, Paul J. Gerdes, was suspended from the practice of law by order of this court in State ex rel. NSBA v. Gerdes, 231 Neb. 626, 437 N.W.2d 169 (1989). On April 27, 1989, the respondent received a “Notice of Notification Requirements by Disciplined Attorney.” The notice stated that pursuant to Neb. Ct. R. of Discipline 16 (rev. 1989), the respondent was required to notify his clients and opposing counsel that he was suspended from the practice of law. The notice also said that rule 16(6) “provides that failure to comply with this rule is contempt of court.”
On June 1, the clerk of the court notified the court in writing that the respondent failed to comply with rule 16. Rule 16(6). The respondent was then ordered to show cause on or before June 28 why he should not be held in contempt of court and disbarred from the practice of law for noncompliance with rule 16. Respondent failed to respond to the order.
Therefore it is the order of this court that the respondent, Paul J. Gerdes, be, and hereby is, disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.